DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s cancellation of claim 76, in the paper of 4/12/2022, is acknowledged.  Applicants' arguments filed on 4/12/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Claims 48-65, 71-76 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group IV, claims 66-68, to a CYP153A-reductase hybrid fusion polypeptide variant of SEQ ID NO:38 and Species: position 12, in the paper of 6/13/2018, is acknowledged.
Claims 48-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

The terminal disclaimer filed on 4/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that issues from Application No. 16/661,667 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 48-65 directed to CYP153A-reductase of SEQ ID NO:6 (claims 48-54) and recombinant cell and method of producing omega hydroxylated fatty acid (claims 55-65) non-elected without traverse.  Accordingly, claims 48-65 have been cancelled.

Allowable Subject Matter
Claims 71-75 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a CYP153A-reductase hybrid fusion polypeptide variant comprising at least 95% sequence identity to SEQ ID NO: 38 and having at least one mutation at an amino acid position corresponding to amino acid position 9, 10, 12, 13, 14, 28, 61, 119, 327, 413, 703, 745, 747, 749, 757, 770, 771 and 784.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

rgh
4/25/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652